Exhibit 99.1 Energy XXI Reports Fiscal First-Quarter Results And Provides Operational Update · Revising fiscal-year expenditures to enhance liquidity · Repurchased $100 million of high-yield bonds · South Timbalier 21 field resuming production · Energy XXI becomes operator at Cote de Mer · Blackbeard prospect to be flow tested HOUSTON – Nov. 3, 2008 – Energy XXI (Bermuda) Limited (NASDAQ:EXXI) (AIM: EXXI) today announced fiscal first-quarter results for the period ended Sept.30, 2008 and provided operational and financial updates. “Energy XXI has made solid progress early in our 2009 fiscal year, in regards to both our high-impact exploration program and our storm recovery efforts,” EnergyXXI Chairman and CEO John Schiller said.“Despite two hurricanes and the financial market’s collapse, we continue to have extensive liquidity, with a large cash position and credit facility.Furthermore, our strong, hedge-protected cash flow is expected to fully fund our fiscal 2009 capital program, including development of our key exploration projects.” As of Oct. 31, 2008, total debt, net of $136 million of cash on hand, was $805 million, reflecting in part the purchase of $100 million of the company’s $750 million high-yield issue maturing June 15, 2013, at a total cost of $77.6 million.The $22.4 million gain will be realized over the remaining life of the bonds.Total undrawn capacity under the corporate revolver was $155 million as of Oct. 31, 2008, providing substantial liquidity. For the 2009 fiscal first quarter, Energy XXI reported net cash provided by operating activities of $79.5 million and earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) of $75.9 million, compared with $76.7million and $102.4 million, respectively, in the 2008 fiscal first quarter. Due to storm-related production delays, the company reported a 2009 fiscal first-quarter net loss of $4.7million, or $0.03 per diluted share, on revenues of $119.7 million and production of 18,800barrels of oil equivalent per day (BOE/d).In the 2008 fiscal first quarter, the company had net income of $1.9million, or $.02 per diluted share, on revenues of $143.6 million and production of 26,200BOE/d.The net realized price received for the company’s production in the 2009 fiscal first quarter averaged $69.23 per BOE, compared with $59.63 per BOE in the 2008 fiscal first quarter. Capital Expenditures Energy XXI expects capital expenditures to range from $240 million to $260 million for the fiscal year ending June 30, 2009, compared with fiscal 2008 capital expenditures of $330 million, excluding acquisitions.The company’s Board of Directors previously had approved a fiscal 2009 budget of $380million. “Our anticipated oil and natural gas production volumes and hedges should generate cash flows and economic returns sufficient to fund the revised capital program,” Schiller said.“We are adjusting capital expenditures downward in the current fiscal year to preserve liquidity and our financial flexibility to pursue opportunities in these volatile markets.” During the 2009 fiscal first quarter, capital expenditures totaled $88.6 million, with $46.8million in exploration, $30.7 million in development and $11.1 million in other investments such as land and seismic data. Production Update Energy XXI shut in a majority of its production ahead of Hurricanes Gustav and Ike, and has since been working to restore volumes.As previously reported, although damage to company-operated facilities was minimal, the loss of facilities serving two non-operated fields resulted in a combined 2,000BOE/d, or about 7 percent, long-term reduction of the company’s pre-storm net production.The Laphroaig natural gas discovery in south Louisiana generated gross cash flow of approximately $140million in its first year on production, triggering a reduction in the company’s net revenue interest from 25percent to 15 percent. As a result, the company’s net production has been reduced by 750 BOE/d.The well continues to produce more than 41 million cubic feet per day of gas and nearly 800 barrels per day of liquids on a gross basis. The company's current net production approximates 18,000 BOE/d, which primarily is constrained due to pipeline outages that are expected to be resolved within the next several months.Onshore and coastal Gulf Coast production was restored by Sept. 30, 2008.All major repairs at the South Timbalier 21 field have been completed and the field is currently producing approximately 4,600BOE/d, with production expected to reach 6,500 BOE/d within the next month, aided by the pending return to service of a tripod platform handling 1,300 BOE/d of net volumes that has been repaired and is awaiting approval from the U.S. Minerals Management Service.The current status of other key Gulf of Mexico fields follows. Eastern Gulf · Main Pass 61 – Approximately 4,500 BOE/d of net production was fully restored in September; · Main Pass 72/73 – Approximately 980 BOE/d of net production was fully restored in September; · South Pass 49 – All top side facilities are ready to flow; pre-storm volumes of 830 BOE/d remain shut-in due to the loss of third-party-operated sales lines.Production is expected to be restored by March 2009. Central Gulf · East Cameron 334/335 – Approximately 250 BOE/d of pre-storm net production is expected to be restored in December following repairs to the third-party pipeline servicing the area, as well as volumes from a recompletion performed in October that tested 1,500 BOE/d (640 BOE/d net). 2 Miscellaneous Gulf · Five operated fields representing approximately 780 BOE/d of pre-storm net production and five non-operated fields representing approximately 950 BOE/d of pre-storm net production remain off-line due to third-party pipelines that are expected to be repaired during the next several months. Exploration Activity Energy XXI has become operator of the E.A. McIlhenny #1 well on the Cote de Mer prospect, located in Vermillion Parish, Louisiana.Before being temporarily abandoned ahead of Hurricanes Gustav and Ike, this well was drilled to a depth of 21,504 feet on its way to the proposed depth of 22,000feet.Operating difficulties were encountered following the barge rig’s return on Sept. 18.The well has since been cleaned out to 19,262 feet, and efforts are underway to clean out to 19,800 feet, where the well is expected to be side-tracked.Energy XXI holds a 33percent working interest (WI) and a 24 percent net revenue interest (NRI). The Kaplan prospect, being drilled with the Green & Broussard #1ST2 well in Vermillion Parish, Louisiana, (100 percent WI, 74 percent NRI), was drilled to 18,400 feet, logging a tight interval over the objective section, indicating that the sand was penetrated on the edge of the channel.The well was sidetracked at 14,674 feet and is currently drilling at 16,897 feet toward a revised bottom-hole location within the channel identified on seismic at 18,100 feet. The Blackbeard West prospect (20 percent WI, 16 percent NRI) has been announced as a potential major discovery and will be completed and tested. The prospect, drilled with the South Timbalier Block 168 No. 1exploratory well in 70 feet of water offshore Louisiana, was reentered on March 18, 2008, and has been drilled to 32,997 feet.Logs indicate four potential hydrocarbon-bearing zones below 30,067 feet that require further evaluation. The well will be temporarily abandoned while the necessary long-lead-time completion equipment is procured for this high-pressure test. The well is located on the top of the targeted structure. Seismic data on the prospect indicates the potential for significantly thicker sands on the flanks of the structure as confirmed in several major deepwater discoveries.Based on information obtained to date in the South Timbalier Block 168 well, Energy XXI believes additional drilling on the flanks could result in significant reserves potential.Energy XXI’s investment in the South Timbalier Block 168 well has totaled $23 million.Energy XXI will continue to review additional drilling opportunities on the flanks of the structure and on other acreage it holds in the ultra-deep trend. Further detail on the exploration and development program is provided in the attached Operations Report. 3 Conference Call Tomorrow at 10 a.m. EST, 3 p.m. London Time Energy
